Case: 2:21-cr-00089-SDM Doc #: 26-1 Filed: 06/14/21 Page: 1 of 2 PAGEID #: 310




                            ATTACHMENT A
    Case: 2:21-cr-00089-SDM Doc #: 26-1 Filed: 06/14/21 Page: 2 of 2 PAGEID #: 311



AKERMAN RENTALS LLC
702-291-8112
akermanrentals@gmail.com

101 Convention Center Dr,
Ste. 1003, Las Vegas, NV, 89109



                                                                                                 5/18/2021
                                                                                             Elan Akerman

                                                                             AKERMAN RENTALS LLC
                                                                        Re: Current Tenant Ronald Brust
                                                                            1345 Hawaiian Hills Avenue

                         To whom it may concern

                         This reference letter is to confirm that Ronald Brust has been a tenant since
                         June 1 2013 at the rental property, located at 1345 Hawaiian Hills Ave, Las
                         Vegas, NV 89183.

                         His last rent payment was $1050, which was paid on time on May 1st. 2021.
                         During his tenancy, he has been responsible and timely in his rent payments,
                         which were due monthly.

                         There have been no complaints from neighbors, and the tenant has kept the
                         property and its surrounding area clean and tidy. We will refund their rental
                         deposit within 30 days of their moving-out date.

                         I can confirm that the tenant is respectful, friendly and helpful. The tenant made
                         no unreasonable demands or complaints during their tenancy.

                         You are welcome to contact me on 702-291-8112 and I will happily answer any
                         other questions you may have.

                         Yours sincerely,


                         Elan Akerman
                         AKERMAN RENTALS LLC
